     Case 2:18-cv-14046-GGG-MBN Document 360 Filed 01/06/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA



  TAYLOR ENERGY COMPANY, L.L.C.                                     CIVIL ACTION
  VERSUS                                                            NO: 2:18-cv-14046
  KRISTI M. LUTTRELL, et al.                                        SECTION: T (5)


                                            ORDER

       Considering the Court’s Order of November 13, 2020 (R. Doc. 356), and the ongoing

jurisdictional discovery and related discovery issues (see R. Docs. 357, 358, and 359),

       IT IS ORDERED that the Motion for Summary Judgment and Motion in the Alternative

for Partial Judgment on the Pleadings (R. Doc. 239) are hereby DISMISSED WITHOUT

PREJUDICE. Defendants Captain Kristi M. Luttrell, in her official capacity as Federal On-Scene

Coordinator for the MC20 Unified Command, and the United States of America, acting by and

through the United States Coast Guard (collectively, “Federal Defendants”), may refile their

motions for submission to the Court on or before March 31, 2021.



       New Orleans, Louisiana, this 6th day of January 2021.




                                                       GREG GERARD GUIDRY
                                                     UNITED STATES DISTRICT JUDGE
